              Case 2:18-cv-00565-RSL Document 136 Filed 06/23/21 Page 1 of 2




 1                                                      THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   DONNA REED, individually and on behalf          No. 2:18-cv-00565-RSL
     of all others similarly situated,
10                                                   NOTICE OF APPEAL
                           Plaintiff,
11
            v.
12
     SCIENTIFIC GAMES CORP.,
13
                           Defendant.
14

15          Notice is hereby given that Defendant Scientific Games Corp. appeals to the United
16   States Court of Appeals for the Ninth Circuit from this Court’s Order Denying Defendant’s
17   Motion to Compel Arbitration or Transfer Venue (Dkt. 134), entered in this action on June 17,
18   2021. See 9 U.S.C. § 16(a)(1).
19

20

21

22

23

24

25

26    NOTICE OF APPEAL                                                          Bartlit Beck LLP
      (No. 2:18-cv-00565-RSL) - 1                                               54 West Hubbard Street
                                                                                Chicago, IL 60654
                                                                                Phone: 312.494.4400
                                                                                Fax: 312.494.4440
            Case 2:18-cv-00565-RSL Document 136 Filed 06/23/21 Page 2 of 2




 1
     DATED: June 23, 2021                 By: s/ Adam L. Hoeflich
 2                                           Adam L. Hoeflich (pro hac vice)
 3                                           Bartlit Beck LLP
                                             Courthouse Place
 4                                           54 West Hubbard Street
                                             Chicago, IL 60654
 5                                           Telephone: 312.494.4400
                                             Facsimile: 312.494.4440
 6                                           Email: adam.hoeflich@bartlitbeck.com
 7
                                             Sean C. Grimsley (pro hac vice)
 8                                           Daniel C. Taylor (pro hac vice)
                                             Alison G. Wheeler (pro hac vice)
 9                                           Bartlit Beck LLP
                                             1801 Wewatta Street, 12th Floor
10                                           Denver, CO 80202
11                                           Telephone: 303.592.3100
                                             Facsimile: 303.592.3140
12                                           Email: sean.grimsley@bartlitbeck.com
                                             daniel.taylor@bartlitbeck.com
13                                           alison.wheeler@bartlitbeck.com
14
                                          By: s/ Kathleen M. O’Sullivan
15                                           Kathleen M. O’Sullivan, WSBA No. 27850
                                             Nicola C. Menaldo, WSBA No. 44459
16                                           David T. Martin, WSBA No. 50160
                                             Perkins Coie LLP
17                                           1201 Third Avenue, Suite 4900
                                             Seattle, WA 98101-3099
18
                                             Telephone: 206.359.8000
19                                           Facsimile: 206.359.9000
                                             Email: KOSullivan@perkinscoie.com
20                                           NMenaldo@perkinscoie.com
                                             DMartin@perkinscoie.com
21
                                             Attorneys for Defendant
22                                           Scientific Games Corporation
23

24

25

26

     NOTICE OF APPEAL                                               Bartlit Beck LLP
     (No. 2:18-cv-00565-RSL) - 2                                    54 West Hubbard Street
                                                                    Chicago, IL 60654
                                                                    Phone: 312.494.4400
                                                                    Fax: 312.494.4440
